Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 6-8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (U.S. PAT. 8,210,943 hereinafter, “Woodard”) in view of Reisner-Kollmann et al. (U.S. PUB. 2015/0097862 hereinafter, “Reisner-Kollmann”).

Consider claim 1, Woodard teaches a method comprising: capturing image data that depicts an environment at a client device, the environment including a target object at a position within the environment (fig. 5, col. 9, lines 16-30); causing display of a presentation of the environment at the client device, the presentation of the environment including a display of the target object at the position within the environment (fig. 6, col. 10, lines 6-21); detecting a first attribute of the display of the target object at the client device (col. 9, lines 16-30).

In the same field of endeavor, Reisner-Kollmann teaches performing a comparison of the first attribute of the display of the target object and a second attribute associated with the target object (page 8 [0085]); and detecting an occlusion based on the comparison (page 9 [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, performing a comparison of the first attribute of the display of the target object and a second attribute associated with the target object; and detecting an occlusion based on the comparison, as taught by Reisner-Kollmann, in order for defining virtual content for real objects that are unknown or unidentified at the time of the development of the application for an augmented reality environment.

Consider claim 3, Woodard further teaches wherein the first attribute includes a pixel color value (col. 9, lines 16-34).  

Consider claim 6, Woodard further teaches wherein the method further comprises: causing display of media content within the presentation of the environment based on the occlusion (col. 8, lines 37-48).  

Consider claim 7, Woodard further teaches wherein the first attribute includes a semantic feature (col. 9, lines 16-30).  



Consider claims 10 and 17, the previous rejections of claim 3 apply mutatis mutandis to corresponding claims 10 and 17.

Consider claims 13 and 20, the previous rejections of claim 6 apply mutatis mutandis to corresponding claims 13 and 20.

Consider claim 14, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 14.

Allowable Subject Matter


3.	Claims 2, 4-5, 9, 11-12, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance


4.    The following is an examiner’s statement of reasons for allowance:

Woodard et al. (U.S. PAT. 8,210,943 hereinafter, “Woodard”) teaches a system for targeting and attack of one or more enemies in a game environment is provided. A player may designate an enemy or enemies on a display screen as a target and subsequently initiate an attack of the targeted enemy or enemies. The display allows for flexibility in choosing which enemies to attack.

Reisner-Kollmann et al. (U.S. PUB. 2015/0097862 hereinafter, “Reisner-Kollmann”) teaches a method for defining virtual content for real objects that are unknown or unidentified at the time of the development of the application for an augmented reality (AR) environment. For example, at the time of development of an AR application, the application developer may not know the context that the mobile device may operate in and consequently the types or classes of real object and the number of real objects that the AR application may encounter. In one embodiment, the mobile device may detect unknown objects from a physical scene. The mobile device may then associate an object template with the unknown object based on the physical attributes, such as height, shape, size, etc., associated with the unknown object. The mobile device may render a display object at the pose of the unknown object using at least one display property of the object template.

Consider claims 2, 9 and 16, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the client device is a first client device, the display of the target object is a first display of the target object, and the detecting the occlusion based on the comparison includes: detecting a second display of the target object at a second client device; detecting the second attribute based on the second display of the target object at the second client device; and performing the comparison of the first attribute of the first display of the target object and the second attribute of the second display of the target object, in combination with other limitations, as specified in the independent claims 1, 8 and 15 respectively.



Consider claims 5, 12 and 19, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the repository includes geo-location coordinates of the target objects, and the identifying the target object includes: determining a location of the client device; accessing the repository based on the location of the client device; and identifying the target object based on the location of the client device and the geo-location coordinates of the target object, in combination with other limitations, as specified in the independent claims 1 & 4, 8 & 11 and 15 respectively.

Conclusion

5.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571) 272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/TUAN H NGUYEN/Primary Examiner, Art Unit 2649